                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

SUNSHINE VAN BAEL                                                      CIVIL ACTION

VERSUS                                                                      No. 18-6873

UNITED HEALTHCARE                                                           SECTION I
SERVICES, INC.

                                ORDER & REASONS

      Before the Court is plaintiff Sunshine Van Bael’s (“Van Bael”) motion1 for

penalties against defendant Tulane University (“Tulane”). For the following reasons,

the motion is denied.

                                            I.

      This action arises out of the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001, et seq. Van Bael is an assistant professor at Tulane. 2 As

a Tulane employee, she is insured by an employee welfare benefit healthcare plan

(the “Plan”) sponsored and administered by Tulane. 3 Defendant United Healthcare

Services, Inc. (“United Healthcare”) is the Plan’s claims administrator; it “handle[s]

the day-to-day administration of the Plan’s coverage as directed by [Tulane].” 4

      On February 1, 2018, frustrated by what she describes as United Healthcare’s

decision to ignore her requests for information, Van Bael sent a letter to Tulane. 5 The



1 R. Doc. No. 98.
2 R. Doc. No. 1, at 2; see also R. Doc. No. 50-2, at 1.
3 R. Doc. No. 51-1, at 2; R. Doc. No. 50-1, at 2.
4 R. Doc. No. 50-8, at 161 (United 00161).
5 R. Doc. No. 98-1, at 3; R. Doc. No. 50-11, at 107 (United 00707). Strangely, this letter

only appears in the administrative record, at least as it has been presented to the
letter specifically referenced two claim numbers and requested “a certified copy of

any and all documents, records, health benefit plan provisions, internal rules,

guidelines and protocols, and any other relevant information pertaining to Ms. Van

Bael’s policy that corresponds with the . . . claims.” 6 The letter specifically listed ten

items, one of which was “[a] certified copy of Sunshine Van Bael’s UnitedHealthcare’s

health insurance policy.” 7

      According to Van Bael, her request was not fulfilled until September 18, 2018,

when United Healthcare sent her attorney the administrative record as part of

discovery in this case. 8 Van Bael contends that the document in the administrative

record titled “UnitedHealthcare Choice Plus UnitedHealthcare Insurance Company

Certificate of Coverage for the Health Reimbursement Account (HRA) Plan 7NE of

Tulane University” constitutes the “health insurance policy” she requested in her

February 2018 letter. 9 Van Bael asserts that, at the time she made the request, she

did not know that the Plan was self-funded because the plan documents she had been

provided by United Healthcare did not indicate as much. 10 She argues that this

misunderstanding accounts for why she referred to the Tulane Plan as a United

Healthcare insurance policy but that the discrepancy is unimportant: “Regardless of




Court, in the form of an attachment to Van Bael’s appeal. However, Tulane has not
disputed the existence or its receipt of the letter.
6 R. Doc. No. 50-11, at 107 (United 00707).
7 Id. at 109 (United 00709).
8 R. Doc. No. 98-1, at 5.
9 Id.; R. Doc. No. 50-8, at 183 (United 00183).
10 R. Doc. No. 98-1, at 7.



                                            2
the term used, Tulane failed to produce the Plan document” in accordance with

ERISA. 11

      Van Bael also argues that she is entitled to penalties of up to $110 per day for

Tulane’s failure to produce the Plan document. 12 Because she sent the request on

February 1, 2018, and the request was allegedly not complied with until September

18, 2018, Van Bael requests $23,000 in penalties. 13

                                          II.

      ERISA provides that

      [a]ny administrator . . . who fails or refuses to comply with a request for
      any information which such administrator is required by this
      subchapter to furnish to a participant or beneficiary . . . by mailing the
      material requested to the last known address of the requesting
      participant or beneficiary within 30 days after such request may in the
      court’s discretion be personally liable to such participant or beneficiary
      in the amount of up to $1[1]0 a day from the date of such failure or
      refusal. 14

29 U.S.C. § 1132(c)(1)(B). The Fifth Circuit construes ERISA’s penalty provision

strictly. Fisher v. Metro. Life Ins. Co., 895 F.2d 1073, 1077 (5th Cir. 1990). The




11 See id.
12 Id. at 9.
13 Id. “Tulane had 30 days to produce this document. . . . United [Healthcare] produced

the document 230 days following Van Bael’s request. . . . [U]nder the penalty statute
and pursuant to the Court’s discretion, Van Bael is entitled to up to $110 per day, or
up to $23,000.00 in statutory penalties.” Id. The Court notes, however, that 230 days
multiplied by $110 per day equals $25,300. Furthermore, assuming arguendo that
Tulane is subject to penalties, Van Bael would not be entitled to penalties until March
3, 2018 because the relevant ERISA provision provides for a 30-day grace period.
Daniels v. Thomas & Betts Corp., 263 F.3d 66, 80 (5th Cir. 2001).
14 Recently, the Department of Labor increased the relevant 2018 ERISA penalties to

$110 per day. Department of Labor Federal Civil Penalties Inflation Adjustment Act:
Annual Adjustments for 2018, 81 Fed. Reg. 43,430 (Jan. 2. 2018).

                                          3
decision to grant or deny a request for penalties is within the Court’s discretion. See

Abraham v. Exxon Corp., 85 F.3d 1126, 1132 (5th Cir. 1996). Van Bael argues that

Tulane’s failure to respond to her February 2018 request for the Plan document

warrants penalties. 15

      According to Tulane, however, the only ERISA provision that requires a plan

administrator to furnish information is 29 U.S.C. § 1024(b)(4), which states in

relevant part:

      The administrator shall, upon written request of any participant or
      beneficiary, furnish a copy of the latest updated summary[ ] plan
      description, and the latest annual report, any terminal report, the
      bargaining agreement, trust agreement, contract, or other instruments
      under which the plan is established or operated. 16

Tulane argues that a health insurance policy was never issued to Van Bael by United

Healthcare. 17 It contends that, although Van Bael’s letter included a request for a

copy of “UnitedHealthcare’s health insurance policy,” it did not request any of the

documents covered by § 1024(b)(4) and that, as a result, Tulane is not subject to

ERISA penalties. 18



15 R. Doc. No. 98-1, at 9.
16 ERISA defines the administrator as “the person specifically so designated by the
terms of the instrument under which the plan is operated.” 29 U.S.C. § 1002(16)(A).
According to the summary plan description, the “Plan Administrator” is “Tulane
University or its designee.” R. Doc. No. 50-8, at 129 (United 00129).
17 R. Doc. No. 105, at 4.
18 Id. Tulane also argues that the request reveals that Van Bael was actually seeking

documents related to the denial of her claims and that it was not until Tulane’s
counsel indicated in a telephone conference with the Court that Van Bael could not
recover penalties for such a request did Van Bael recharacterize her request as one
for the Plan document under § 1024(b)(4). Id. at 2–3. This argument, in and of itself,
is unconvincing. “[N]othing in § 1024(b)(4) suggests an exception [to the disclosure
requirement] where covered documents are requested in connection with the review

                                          4
      Although the civil penalties provision clearly states that it only applies to

requests for information that administrators are required to furnish under ERISA,

Van Bael never explains which ERISA provision entitles her to the document that

she requested. Nevertheless, a plain reading of § 1024(b)(4) reveals that Van Bael is

entitled to the Plan document because it is an “instrument[ ] under which the plan is

established or operated.” See Murphy v. Verizon Commc’ns, Inc., 587 F. App’x 140,

144 (5th Cir. 2014) (“We agree with the majority of the circuits which have construed

Section 1024(b)(4)’s catch-all provision narrowly so as to apply only to formal legal

documents that govern a plan”).

      Tulane does not dispute that a request was sent or that it failed to respond to

the request. 19 Rather, the Court must determine whether Van Bael’s February 2018

letter constitutes a sufficient request for the Plan document such that the request

“provide[d] clear notice to the plan administrator of the information [she] desire[d].”

Kollman v. Hewitt Assocs., LLC, 487 F.3d 139, 145 (3d Cir. 2007); see also Fisher, 895

F.2d at 1077 (holding that nothing in the plaintiff’s request for a copy of the contract




of a claim for benefits.” Grant v. Eaton Disability Long-Term Disability Plan, No. 10-
164, 2013 WL 485868, at *6 (S.D. Miss. Feb 6, 2013).
19 Tulane does note, however, that United Healthcare received the same request

approximately one month earlier and responded. R. Doc. No. 105, at 6. In fact, Tulane
cites a case from this Court to argue that a defendant should not be subjected to
penalties for failing to provide documents that were previously produced in response
to an earlier request. Id. at 6–7 (citing Currier v. Entergy Corp. Emp. Benefits Comm.,
No. 16-2793, 2016 WL 6024531, at *6 (E.D. La. Oct. 14, 2016) (Africk, J.)). Under Van
Bael’s interpretation of her requests to Tulane and United Healthcare, she was
entitled to not just a copy of the summary plan description, a part of which United
Healthcare produced in response to Van Bael’s letters, but to a copy of the actual Plan
document.

                                           5
covering his salary continuation “indicates that [the defendant] knew or should have

known that [he] had requested a copy of any document relating to [the] Plan”);

Anderson v. Flexel, Inc., 47 F.3d 243, 248 (7th Cir. 1995) (“A request for documents

under § 1024(b)(4) necessitates a response from the plan administrator when it gives

the administrator clear notice of what information the beneficiary desires.”); Center

for Restorative Breast Surgery, L.L.C. v. Humana Health Benefit Plan of La., No. 10-

4346, 2015 WL 4394034, at *17 (E.D. La. July 15, 2015) (Fallon, J.) (“[T]he touchstone

is whether the request provides the necessary clear notice to a reasonable plan

administrator which, given the context of the request, should be provided.”) (quoting

Kollman, 487 F.3d at 146).

      The Court is not persuaded that Van Bael’s letter and her request for a copy of

“Van Bael’s UnitedHealthcare health insurance policy” provided Tulane with

sufficiently clear notice of the document she sought. Van Bael did not have to request

the Plan document using its precise name. See Anderson, 47 F.3d at 250 (explaining

that an administrator cannot use “technical considerations as an excuse for its failure

to respond”). But Van Bael’s request was not sufficiently clear, and the Court will not

penalize Tulane for failing to produce the Plan document in response. 20



20 Even if the Court were to conclude that Tulane had clear notice that Van Bael’s
letter was a request for the Plan document, the Court would be hesitant to award
penalties. The Fifth Circuit has admittedly “offered district court limited guidance”
on the issue of whether to award a civil penalty under § 1132(c). Hager v. DBG
Partners, Inc., 903 F.3d 460, 470 (5th Cir. 2018). However, it has suggested that
prejudice may be considered. Id. The Fifth Circuit has also noted other possible
considerations, which would include any intentional conduct on the part of the
administrator, the length of the delay, and the fact that the penalty is meant to be
punitive in nature and more for the purpose of punishing the administrator than

                                          6
      Interestingly, before Van Bael sent the February 2018 letter to Tulane, United

Healthcare responded to a similar letter, which also included a request for “a certified

copy of Sunshine Van Bael’s UnitedHealthcare’s health insurance policy.” 21 United

Healthcare produced several documents in response to Van Bael’s request, but those

documents did not include the Plan document, suggesting that United Healthcare did

not interpret Van Bael’s request to demand production of such document. 22 United

Healthcare sent Van Bael a portion of the summary plan description in response to

her request. Notwithstanding, Van Bael’s present motion makes clear that she was

specifically requesting the Plan—not the summary plan description. 23 Her request

should have been equally as clear and, as a result, the Court declines to subject

Tulane to penalties.




compensating the beneficiary. Id. at 470–71. Van Bael has not alleged any bad faith
on Tulane’s part. Nor has she suggested that she was prejudiced by Tulane’s
purported failure. Indeed, she was able to timely appeal her claims with extensive
reference to the Plan and its accompanying policies. See R. Doc. No. 50-10, at 78–110
(United 00526–58).
21 R. Doc. No. 50-9, at 131–33 (United 00431–33).
22 See id. at 88 (United 00388). In an order denying Van Bael and United Healthcare’s

motions for summary judgment, the Court noted that United Healthcare’s response
to Van Bael’s request for documents was incomplete and partly non-responsive based
on ERISA regulations regarding claims procedures. However, the Court’s conclusion
was not based on United Healthcare’s failure to produce the Plan document.
23 See R. Doc. No. 98-1, at 4, 5.



                                           7
                                IV.

IT IS ORDERED that the motion for penalties is DENIED.

New Orleans, Louisiana, January 10, 2019.

                               _______________________________________
                                        LANCE M. AFRICK
                                UNITED STATES DISTRICT JUDGE




                                 8
